Citation Nr: 1340363	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  12-18 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of an electrical shock.


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia on behalf of the RO located in New York, New York.  

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


FINDINGS OF FACT

1.  Entitlement to service connection for residuals of an electric shock was denied in a July 1998 RO decision; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim for service connection for residuals of an electric shock.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

II.  Factual Background and Analysis

The Veteran was denied entitlement to service connection for residuals of an electric shock in a July 1998 RO decision because he failed to identify any claimed residuals of the shock and failed to identify any medical providers who had treated him for residuals of an electric shock.  The Veteran was informed of the decision and his appellate rights, but he did not appeal the decision or submit any pertinent evidence within the appeal period.

In statements submitted after the expiration of the appeal period, the Veteran has asserted that he has pain and discomfort in his feet as a result of an electric shock in service.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material, and reopening of the claim is in order.


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for residuals of an electric shock is granted.


REMAND

The record reflects that the Veteran was scheduled for a VA examination with respect to his claim on April 3, 2010.  An April 3, 2010, VA medical record indicates that the Veteran contacted the VA medical center where he was scheduled for the examination and reported that he was unable to attend his appointment because he was overseas.  Thus, the Veteran failed to attend the scheduled examination.

In a December 2010 correspondence, the Veteran requested that he be scheduled for an examination for his claimed disorder.

The law provides that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, the claim shall be rated based on the evidence of record, in the case of an original compensation claim, or the claim shall be denied in the case of any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase.  38 C.F.R. § 3.655(b) (2013).  Given the foregoing, the Board finds that the Veteran has demonstrated good cause for failing to attend the scheduled VA examination.  In addition, the Board notes that the Veteran has requested another examination and has essentially expressed his willingness to attend a rescheduled examination.  Thus, on remand, the RO or the Appeals Management Center (AMC) must arrange for the Veteran to be scheduled for a VA examination to determine the nature and etiology of the claimed disability.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Thereafter, afford the Veteran an examination by a physician with sufficient expertise to determine the nature of any current residuals of the electrical shock sustained by the Veteran in service in July 1984.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be provided to and reviewed by the examiner.  

The examiner must identify all residuals of an electrical shock found on examination.  For all residuals identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the disability is etiologically related to the July 1984 electrical shock incident.

The examiner must provide the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  If an opinion cannot be provided without resort to speculation, an explanation as to why this is so must be provided and the examiner must note what, if any, additional evidence would permit such an opinion to be made.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


